DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/20/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Applicant submitted a clean copy of the previously lined-through reference CN 201580056445.4 on 2/18/21, so this reference has been considered accordingly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-12, 17-18, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Griffon (US 7461992). 
Claims 1, 3, 9, and 22 Griffon discloses a packaging and application device (see Fig 6 & 9), comprising: a container (10) containing a cosmetic product (P; Col 1, 65-Col 2, 5) to be applied (see Fig 4), a screen (20) comprising a cellular (Col 5, 52-60) 
Claim 2, Griffon discloses the screen being constituted entirely of the cellular material (see Fig 9; Col 5, 52-60). 
Claim 5, Griffon discloses the screen can be single or multi-layered (Col 5, 54-64). 
Claim 6: Griffon discloses the screen having through orifices (see Figs 1-2 & 9). Regarding the “orifices being produced by drilling and/or cutting”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the 
Claim 7, Griffon discloses that the product can be a gel or a paste (Col 6, 20-26) which are fluids. 
Claim 10, Griffon discloses the device can comprise a protective lid (40, Fig 6) that covers the screen when the device is not in use and there is no applicator accommodated between the screen and the lid (see Fig 6). 
Claim 11, Griffon discloses the thickness of the screen to be substantially constant (see Figs 2 & 8 & 9). 
Claim 12, Griffon discloses the screen fixed at its periphery to the container (Col 4, 17-28; see Fig 9). 
Claim 17, Griffon discloses the cellular material can be an open cell foam (Col 5, 52-60).
Claim 21, Griffon discloses the screen not to be a follower (see Fig 9). 
Claim 23, Griffon discloses a makeup method comprising providing the device of claim 1 (see above rejection), loading an applicator (140, Fig 11) with product using the device of claim 1 and applying the product to a region of human keratinous material (see Fig 4). 
Claim 24, Griffon discloses the cellular material can be a foam (Col 5, 54-62).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irving et al (US 6047710). 
Claims 1, 3, 5-6, 9, 17-18, 20 and 22, Irving teaches a device comprising: a container (21A+3) containing a cosmetic product (Col 2, 39-43) to be applied, a woven or non-woven nylon mesh screen (22, Col 3, 59-Col 4, 5) with the woven screens comprising pores and therefore being “cellular” and “open cell” with the “non-woven” embodiments considered to meet the “closed cell” limitation(s) because this is how the materials are described (Col 3, 59-Col 4, 5) and nylon is elastically deformable. The product exits through through-orifices in the screen (Col 4, 30-40) with these through-orifices illustrated having a rectangular or rectilinear shape (see Fig 10) and the container comprises an interior bottom (bottom of 21A) that the screen can contact because nylon is an elastic material and because this is the only way it would work as described (Col 4-30-40). A woven screen can constitute “multi-layered” because of the overlapping threads forming pores and the non-woven can constitute a single layer screen (see Figs 9-10). As best understood, a flexible elastic screen material means that the screen can “mould itself to the shape of the bottom of the container” since applicant’s screen is a flexible elastic material, so Irving teaches this limitation in as much as applicant does and this elastic material also has the ability to “contact in a reversible manner with any point on the bottom of the container” because this is dependent on the amount of pressure applied to the elastic screen. A screen constitutes a “cellular material” because the Oxford dictionary defines “cellular” as “of a fabric item, such as a blanket or vest, knitted so as to form holes or hollows that trap air and provide extra insulation” and the screen comprises a series of holes forming the screen and is described as optionally woven (Col 3, 59-Col 4, 5). It is also noted that the way claim 1 is punctuated it requires, a screen through which the product contained in the container exits and the screen consisting of a cellular, open cell, and deformable material. The screen consists of this woven, or cellular material. Irving teaches the invention of claim 1 and further teaches the bottom of the container having a rounded, or concave shape towards the screen (or facing the screen; see the rounded concave corners of 21A in Fig 4). Irving discloses the container bottom having an ellipsoidal shaped and discloses the invention essentially as claimed except for the container bottom having a spherical shape, which would result in the bottom of the container having a concave shape towards the screen.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Irving to comprise a spherical shaped container bottom instead of an ellipsoid shaped container bottom, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Irving. Furthermore, the office notes that applicant’s own disclosure (see Page 6, line 18-20) indicates that the bottom of the container can be paraboloid, ellipsoidal, or spherical in shape and Irving teaches the bottom of the container being ellipsoidal. Applicant’s own disclosure indicates that these shapes are equivalents or obvious design choices over each other, lending further evidence to the obviousness of changing the shape of ellipsoidal container bottom of Irving to be spherical. 	
Claims 7, modified Irving teaches the invention of claim 1 and Irving further describes the cosmetic product as evaporating (Col 1, 1-6) so the product is liquid. 
Claim 10, modified Irving teaches the invention of claim 1 and Irving further teaches a protective lid (2) covering the screen without an applicator between the lid and screen (see Figs 9-10). 
Claim 11, modified Irving teaches the invention of claim 1 and Irving further teaches the screen thickness being constant (see Figs 9-10). 
Claims 12-16, modified Irving teaches the invention of claim 1 and Irving further teaches the screen molded, and thereby fixed, at its periphery to a lower ring (28) holding the screen and the screen fixed to the container by an upper ring (32) that engages with the lower ring to hold the screen in place in the container (Col 4, 29-42; see Fig 10). The screen is clamped between the container and the upper fixing ring (32) and the upper fixing ring together with the lower fixing ring are secured in an annular groove (33, see Fig 10) of the container (21A+3, see Fig 10). 
Claim 21, modified Irving teaches the invention of claim 1 and Irving further teaches the screen is not a follower because it is stationary (Col 4, 29-42).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Griffon (US 7461992) in view of Gueret (US 5865194).
Claim 4, Griffon discloses the invention of claim 1 and further discloses that the screen can be made of any open cell foam (Col 5, 52-63) and discloses the invention essentially as claimed except for the screen being made of polyurethane foam specifically.
Gueret, however, teaches a cosmetic compact and teaches that polyurethane foams are known elastic thermoplastic materials (Col 3, 62-65) used in manufacturing cosmetic containers/devices. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic container/device of Griffon to comprise the screen of a polyurethane foam rather than a nylon thermoplastic in view of Gueret since both of these are known thermoplastics for use in cosmetic containers.
Claim(s) 4 and 23 is/are rejected under 35 U.S.C. 103 as obvious over Irving (US 6047710) in view of Gueret (US 5865194).
Claim 4, modified Irving teaches the invention of claim 1 and Irving further teaches the screen to be made of nylon or any other known thermoplastics (Col 3, 60-62) and discloses the invention essentially as claimed except for the screen being made of polyurethane foam specifically. 
Gueret, however, teaches a cosmetic compact and teaches that polyurethane foams are known elastic thermoplastic materials (Col 3, 62-65) used in manufacturing cosmetic containers/devices. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic container/device of modified Irving to comprise the screen of a polyurethane foam rather than a nylon thermoplastic in view of Gueret since both of these are known thermoplastics for use in cosmetic containers and Irving states that any known thermoplastics can be used for the screen. 
Claim 23, modified Irving teaches the device of claim 1 being used in a method to store cosmetic product and Irving discloses the invention essentially as claimed except for the method including applying the cosmetic to a person’s skin or keratin with an applicator. 
Gueret, however, teaches that in methods of storing cosmetic product within cosmetic containers, it is known to then use the container of cosmetic to apply the cosmetic to skin using an applicator (Col 4, 23-30). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of modified Irving to include applying the cosmetic to the skin with an applicator in view of Gueret in order to allow a user to use the cosmetic stored in the device instead of just storing it. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Griffon (US 7461992) in view of Tomita et al (US 20120312316). 
Claim 8, Griffon teaches the invention of claim 1 and further describes the cosmetic product as a gel or a paste (Col 6, 20-26) so the product is liquid. Irving discloses the invention essentially as claimed except for a specific viscosity of the cosmetic liquid at 25oC. 
Tomita, however, teaches that cosmetic products with low viscosities (liquids) are known to have viscosities measured at 25oC between 10-1000cPs, which is 0.01-1Pa*s. So Tomita teaches that liquid cosmetic products are known to have viscosities ranging from 0.01-1Pa*s at 25oC and Griffon teaches disposing cosmetic liquids within the device. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Griffon to carry a cosmetic liquid with a viscosity in the range of 0.01-1Pa*s in view of Tomita, since Griffon teaches a container for holding cosmetic liquids and Tomita teaches that cosmetic liquids are known to have viscosities that fall within this range. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Irving (US 6047710) in view of Tomita et al (US 20120312316). 
Claim 8, modified Irving teaches the invention of claim 1 and further describes the cosmetic product as evaporating (Col 1, 1-6) so the product is liquid. Irving discloses the invention essentially as claimed except for a specific viscosity of the cosmetic liquid at 25oC. 
Tomita, however, teaches that cosmetic products with low viscosities (liquids) are known to have viscosities measured at 25oC between 10-1000cPs, which is 0.01-1Pa*s. So Tomita teaches that liquid cosmetic products are known to have viscosities ranging from 0.01-1Pa*s at 25oC and Irving teaches disposing cosmetic liquids within the device. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Irving to carry a cosmetic liquid with a viscosity in the range of 0.01-1Pa*s in view of Tomita, since Irving teaches a container for holding cosmetic liquids and Tomita teaches that cosmetic liquids are known to have viscosities that fall within this range. 
Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered and are not persuasive.
The amendments to the claims overcome the previous new matter rejections. 
Applicant argues that Griffon fails to teach the claim limitations, specifically “the bottom of the container having a concave shape towards the screen”; however, as explained by applicant on Page 7 of applicant’s response, Griffon teaches the container having a concave shape towards the screen when the device is in the relaxed position (see Figs 1-2 & 9 & 11 & Page 7 of applicant’s arguments). The fact that the device is inverted to dispense as illustrated in Figures 3 & 10 and pointed out on Page 8 of applicant’s response and takes on a convex configuration while dispensing does not change that the device still meets applicant’s claim limitations because the claims do not require that the base be concave in all operating positions of the device nor do they require that the screen adopt a concave configuration when molding itself to the shape of the bottom of the container. So the device of Griffon reads on the claims because the bottom of the container has a concave shape towards the screen (see Figs 1 & 9) and the screen is able to mold itself to the shape of the bottom of the container (see Figs 3 & 10) when the product in the container is used up. Applicant can amend the claim to require that the bottom of the container is not flexible or that the bottom of the container has a permanently concave shape towards the screen in all operating conditions of the device or that the bottom of the container has a concave shape when the screen contacts the bottom of the container in order to overcome this rejection. 
Applicant argues that Irving fails to disclose “the bottom of the container having a concave shape towards the screen”; this argument is not persuasive because obviousness change of shape case law is used to meet this limitations. See above rejection and MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Irving. Furthermore, the office notes that applicant’s own disclosure (see Page 6, line 18-20) indicates that the bottom of the container can be paraboloid, ellipsoidal, or spherical in shape and Irving teaches the bottom of the container being ellipsoidal. Applicant’s own disclosure indicates that these shapes are equivalents or obvious design choices over each other, lending further evidence to the obviousness of changing the shape of ellipsoidal container bottom of Irving to be spherical. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Irving fails to disclose “the screen being able to mould itself to the shape of the bottom of the container when the product is used up”; however, Irving describes two different dispensing means (21) embodiments, both of which each include a screen (22). In the first embodiment of Figure 3, the screen is a follower and moves within the container of product to dispense the product through the screen (Col 4, 5-29). The above rejection relies upon the second embodiment of Figure 10, which is described by Irving as performing the same function as a dispensing means with a nylon (known flexible material) screen (22) but with the screen being stationary with respect to the container (15) during use (Col 4, 30-48) so the screen would then move elastically to dispense the contents in order to operate as described. It is also noted that the claim language is only functional in nature, so as long as the screen is capable of doing this, it meets the claim and with enough force the nylon would flex as described to reach the container bottom. Therefore, this argument is not found persuasive. It is respectfully suggested that applicant could amend the independent claim(s) to require that the screen is made of a specific material as is recited in claim 4 in order to overcome this rejection. 
In response to applicant’s arguments that Irving fails to provide the many advantages of the claimed invention, the applicant is advised that arguments related to the cited Prior Art not recognizing, or solving, the problems solved by the claimed invention, are not germane to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417. See also State Contracting  & Eng’g Corp. v. Condotte America, Inc., 68 USPQ2d 1481 (Fed. Cir. 2003). A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. In this case, the patented structure of Irving discloses all the structure required by the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772